Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	Applicant's Amendment filed 12/18/2020 is acknowledged.
	Claims 11-28 are allowable over the prior art of record.
 	Claims 1-10 have been cancelled.

REASON FOR ALLOWANCE

	The following is an Examiner's Statement of Reasons for Allowance: 
     	As to independent claim 11, the prior art of record fails to show the combination recited in any of the claims.  In particular, the prior art of record fails to show or collectively teach a method for producing an electric circuit, said method comprising: forming an insulating body by molding, in which a lost core is used, or by 3D printing; applying the insulating body to a circuit carrier such as to cover first and second contact areas; and pouring a flowable electrical conducting medium into the insulating body.

  	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER O WILLIAMS whose telephone number is (571)272-1924.  The examiner can normally be reached on M-TH 7 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




2/23/2021

/ALEXANDER O WILLIAMS/Primary Examiner, Art Unit 2826